/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-program produce is stored on a machine-readable medium and includes embodiments to be a signal or electromagnetic wave.  In particular, the claim explicitly recites that the machine-readable medium may be an electromagnetic wave.
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. One useful and possibly helpful description of the claimed machine-readable medium is to indicate in the claim that it is a "non-transitory" type of machine readable medium.  In addition, it is recommended that Applicant in the next response remove language from claim 15 relating to the machine-readable medium being an electromagnetic wave.



Claim Objections
	Claims 1-15 are objected to because of the following informalities: In claim 1, the please change the spelling of “centre” to its American-version of spelling as “center”.  The remaining claims are objected to because these claims are dependent upon claim 1 and thus inherit the same issue.  Appropriate correction is required.


No Prior Art Rejections 
	Claims 1-15 have no prior art rejection.  Claims 1-14 are only objected due to the minor informalities (as mentioned above).  Thus, claims 1-14 will become allowed once these claim objections have been overcome in a future response.  


Related Prior Art
Kaufman et al. (US Patent 7,477,768 B2): Kaufman teaches of a system that is able to peel layers from a voxel array structure.  In particular, Kaufman refers to removing voxels and its associated vertices for each voxel that is furthest away from the center point of the voxel array if the removal does not lead to a disconnection (a distortion) of the path between the starting and finishing voxel (col 12, lines 38-44).  Kaufman’s teaching of this peeling layer process has some similarities to the claim language of claim 1 that refers to folding away vertices so that voxels may be removed and a distortion is computed based upon the removal of one or more voxels.  While Kaufman teaches of these features, Kaufman is silent about the surrounding context of other recited features from claim 1 in the present invention.  In particular, Kaufman is silent about assigning attribute to the voxels to the multitude of arrays using distorted values that were computed earlier.  Further, Kaufman is silent about assigning attributes to the remaining voxels using the computed distortion from the voxel removal step.

Vining et al. (US Patent 7,853,310 B2): Vining also teaches of a system that is able to remove voxels from a voxel array by comparing the value of each of the selected voxels with a value range of selected values that represent the selection region of interest (in order to remove those voxels having a value outside the selected value range) (Vining in claim 1).  In addition, the vertices associated with these voxels are folded away because the polygons associated with these vertices are reduced when the voxels are removed (col 8, lines 20-23).  In addition, Vining is able to consider attributes for the voxels by looking at the voxel’s values (Vining in col 6, lines 40-43).  While Vining teaches of these features, Vining is silent about the claimed relationship between using the folding vertices to remove voxels and then computing distortion and mappings from these removed voxels and then using this computed distortion to assign attributes to the remaining voxels for visualization of the voxel array (as recited in the claim language of claim 1).


Cline et al. (US Patent 5,166,876): Cline teaches of a processing for removing voxels from a voxel array.  In particular, Cline considers whether the voxel being removed shares a common face with an adjacent voxel that is not being removed.  Thus, distortion is being considered during the voxel removal process.  In addition, the associated vertices with this voxel are folded away when this voxel is removed (please see Cline in col 6, lines 15-29).  Clines shows the vertices of a given voxel in figure 1 and shows how these voxels may or may not share faces with adjacent voxels in the array in figure 2.  Cline performs voxel visualization in figure 6 in step 72.  While Cline teaches of these features, Cline does not teach the claimed features (similar what was explained with respect to the Vining prior art reference above).  In particular, Cline is silent about the claimed relationship between using the folding vertices to remove voxels and then computing distortion and mappings from these removed voxels and then using this computed distortion to assign attributes to the remaining voxels for visualization of the voxel array (as recited in the claim language of claim 1).  Thus, Cline is removing voxels but does not use the surrounding mapping, attributes, and distortion values exactly as how it is performed in claim 1 in the present invention.

Palmer et al. (NPL Document “Using Sparse Voxel Octrees in a Level-of-Detail Pipeline for Rio 2”): Palmer teaches of a system that is able to perform visualization on a voxel data set (last paragraph and the figure below this paragraph).  Palmer teaches of voxelizing assets for the rendering and visualization process (3rd paragraph).  In addition, Palmer in the 3rd paragraph also teaches of performing “render-time instancing” in order to reduce processing for difference LODs for when adjusting the voxel data set (similar to the voxel removal process that considers distortion as recited in claim 1 in the present invention).  It is noted however that Palmer does not teach of the other remaining claimed features of claim 1 relating to the attributes and mapping and distortion values (for similar reasons as explained above with respect to the Cline prior art reference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699